                 Case 2:18-cv-01582-CKJ Document 40 Filed 11/27/19 Page 1 of 6



 1                                                     THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10

11    MARTHILDE BRZYCKI,
                                                        CASE NO. 2:18-cv-01582-MJP
12                              Plaintiff,
                                                        DECLARATION OF CHRISTIE J. FIX
13
      v.                                                IN SUPPORT OF PLAINTIFF’S
14                                                      MOTION FOR PARTIAL SUMMARY
      HARBORVIEW MEDICAL CENTER and                     JUDGMENT
15    UNIVERSITY OF WASHINGTON,
                                                        NOTING DATE: DECEMBER 20, 2019
16
                                Defendants.
17                                                      ORAL ARGUMENT REQUESTED

18          I, Christie J. Fix, declare based on my personal knowledge and belief:
19
            1.       I represent Plaintiff Marthilde Brzycki in this matter.
20
            2.       Attached to this declaration as Exhibit A is a true and correct copy of excerpts of
21

22   the transcript of the November 5, 2019 deposition of Elizabeth Schuringa, ARNP.

23          3.       Attached to this declaration as Exhibit B is a true and correct copy of a Family
24
     and Medical Leave Certification of Health Care Provider for Personal Serious Health Condition
25
     signed by Elizabeth Schuringa, ARNP, dated December 8, 2016, which was produced by
26
     Defendants in discovery and introduced as Exhibit 6 to the deposition of Ms. Schuringa.
27

28

     DECLARATION OF FIX IN SUPPORT OF                                        FRANK FREED
     PLAINTIFF’S MOTION FOR                                               SUBIT & THOMAS LLP
     PARTIAL SUMMARY JUDGMENT - 1                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                  Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
                  Case 2:18-cv-01582-CKJ Document 40 Filed 11/27/19 Page 2 of 6



 1           4.       Attached to this declaration as Exhibit C is a true and correct copy of a Family
 2
     and Medical Leave Certification of Health Care Provider for Personal Serious Health Condition
 3
     signed by Elizabeth Schuringa, ARNP, dated January 3, 2017, which was produced by
 4

 5   Defendants in discovery and introduced as Exhibit 7 to the deposition of Ms. Schuringa.

 6           5.       Attached to this declaration as Exhibit D is a true and correct copy of a letter
 7
     from Elizabeth Schuringa, ARNP, to Harborview dated January 17, 2017, which was produced
 8
     by Defendants in discovery and introduced as Exhibit 8 to the deposition of Ms. Schuringa.
 9
             6.       Attached to this declaration as Exhibit E is a true and correct copy of excerpts of
10

11   the transcript of the November 5, 2019 deposition of Rachel Sternoff, ARNP.

12           7.       Attached to this declaration as Exhibit F is a true and correct copy of a Family
13
     and Medical Leave Certification of Health Care Provider for Personal Serious Health Condition
14
     signed by Rachel Sternoff, ARNP, dated April 27, 2017, which was produced by Defendants in
15
     discovery and introduced as Exhibit 2 to the November 5, 2019 deposition of Rachel Sternoff,
16

17   ARNP.

18           8.       Attached to this declaration as Exhibit G is a true and correct copy of a letter
19
     from Rachel Sternoff, ARNP, to Harborview dated May 30, 2017, which was produced by
20
     Defendants in discovery and introduced as Exhibit 4 to the deposition of Rachel Sternoff,
21

22
     ARNP.

23           9.       Attached to this declaration as Exhibit H is a true and correct copy of a Family
24
     and Medical Leave Certification of Health Care Provider for Personal Serious Health Condition
25
     signed by Rachel Sternoff, ARNP, received by Defendants on June 27, 2017, which was
26
     produced by Defendants in discovery and introduced as Exhibit 5 to the deposition of Rachel
27

28   Sternoff, ARNP.

     DECLARATION OF FIX IN SUPPORT OF                                        FRANK FREED
     PLAINTIFF’S MOTION FOR                                               SUBIT & THOMAS LLP
     PARTIAL SUMMARY JUDGMENT - 2                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                  Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-CKJ Document 40 Filed 11/27/19 Page 3 of 6



 1          10.     Attached to this declaration as Exhibit I is a true and correct copy of excerpts of
 2
     the transcript of the October 17, 2019 deposition of Kim Francis.
 3
            11.     Attached to this declaration as Exhibit J is a true and correct copy of an email
 4

 5   thread dated Friday, June 30, 2017, which was produced by Defendants in discovery and

 6   introduced as Exhibit 32 to the deposition of Kim Francis.
 7
            12.     Attached to this declaration as Exhibit K is a true and correct copy of an email
 8
     thread dated Friday, June 30, 2017, which was produced by Ms. Brzycki in discovery and
 9
     introduced as Exhibit 34 to the deposition of Kim Francis.
10

11          13.     Attached to this declaration as Exhibit L is a true and correct copy of excerpts of

12   the transcript of the October 31, 2019 deposition of Tricia O’Donohue.
13
            14.     Attached to this declaration as Exhibit M is a true and correct copy of an email
14
     thread with attachments dated June 30, 2017, which was produced by Defendants in discovery
15
     and introduced as Exhibit 97 to the deposition of Tricia O’Donohue.
16

17          15.     Attached to this declaration as Exhibit N is a true and correct copy of an email

18   thread dated June 30, 2017, which was produced by Defendants in discovery and introduced as
19
     Exhibit 98 to the deposition of Tricia O’Donohue.
20
            16.     Attached to this declaration as Exhibit O is a true and correct copy of an email
21

22
     thread with attachments dated June 30, 2017, which was produced by Defendants in discovery

23   and introduced as Exhibit 99 to the deposition of Tricia O’Donohue.
24
            17.     Attached to this declaration as Exhibit P is a true and correct copy of an email
25
     dated July 13, 2017, from Tricia Roland to Jennifer Petritz, with attachments, which was
26
     produced by Defendants in discovery. Defendants produced UWMB005340 only in native
27

28   Excel format; I converted this attachment to PDF format for inclusion with this Declaration.

     DECLARATION OF FIX IN SUPPORT OF                                        FRANK FREED
     PLAINTIFF’S MOTION FOR                                               SUBIT & THOMAS LLP
     PARTIAL SUMMARY JUDGMENT - 3                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                  Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
               Case 2:18-cv-01582-CKJ Document 40 Filed 11/27/19 Page 4 of 6



 1           18.    Attached to this declaration as Exhibit Q is a true and correct copy of an email
 2
     thread dated July 18, 2017, which was produced by Defendants in discovery.
 3
             19.    Attached to this declaration as Exhibit R is a true and correct copy of relevant
 4

 5   excerpts of the transcript of the November 7, 2019 deposition of M. Reid Stell.

 6           20.    Attached to this declaration as Exhibit S is a true and correct copy of the
 7
     University of Washington Health Care Provider Statement for Disability Accommodation
 8
     signed by M. Reid Stell, LMHC, dated July 12, 2017, produced by Plaintiff in discovery and
 9
     introduced as Exhibit 3 to the deposition of M. Reid Stell.
10

11           21.    Attached to this declaration as Exhibit T is a true and correct copy of relevant

12   excerpts of Defendants’ Responses and Objections to Plaintiff’s Second Interrogatories and
13
     Third Requests for Production to Defendants.
14
             22.    Attached to this declaration as Exhibit U is a true and correct copy of relevant
15
     excerpts of the transcript of the November 4, 2019 deposition of David Tirschwell, M.D.
16

17           23.    Attached to this declaration as Exhibit V is a true and correct copy of relevant

18   excerpts of the April 7, 2017 Step C Final Counseling Memo and exhibits thereto, which was
19
     produced by Defendants in discovery and introduced as Exhibit 8 to the deposition of Kathy
20
     Hare.
21

22
             24.    Where appropriate, my office redacted personal identifier information from the

23   Exhibits pursuant to the Federal Rules of Civil Procedure 5.2 and Local Rules W.D. Wash. CR
24
     5.2.
25
     //
26
     //
27

28   //

     DECLARATION OF FIX IN SUPPORT OF                                         FRANK FREED
     PLAINTIFF’S MOTION FOR                                                SUBIT & THOMAS LLP
     PARTIAL SUMMARY JUDGMENT - 4                                    Suite 1200 Hoge Building, 705 Second Avenue
                                                                   Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-CKJ Document 40 Filed 11/27/19 Page 5 of 6



 1

 2
            I declare under penalty of perjury under the laws of the United States and the State of
 3
     Washington that the foregoing is true and correct to the best of my knowledge.
 4

 5          DATED this 27th day of November, 2019 at Seattle, Washington.

 6

 7

 8                                               Christie J. Fix

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF FIX IN SUPPORT OF                                     FRANK FREED
     PLAINTIFF’S MOTION FOR                                            SUBIT & THOMAS LLP
     PARTIAL SUMMARY JUDGMENT - 5                                Suite 1200 Hoge Building, 705 Second Avenue
                                                               Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
               Case 2:18-cv-01582-CKJ Document 40 Filed 11/27/19 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 27, 2019, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 4
     counsel/parties of record. I hereby certify that no other parties are to receive notice.
 5

 6
            DATED at Seattle, Washington on this 27th day of November, 2019.
 7

 8
                                                    /s/Sarah Gunderson __________________
 9                                                  Sarah Gunderson
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF FIX IN SUPPORT OF                                        FRANK FREED
     PLAINTIFF’S MOTION FOR                                               SUBIT & THOMAS LLP
     PARTIAL SUMMARY JUDGMENT - 6                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                  Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
